Citation Nr: 1717699	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased schedular rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling, on an extraschedular basis, with consideration of whether a separate rating is warranted for tremor.


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, that denied the benefit sought on appeal.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an August 2015 decision, the Board denied an increased evaluation for ulnar neuropathy of the right upper extremity.  In doing so, the Board found that the Veteran's right hand tremor was not part of his service-connected right ulnar neuropathy.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in August 2016.  The Joint Motion observed that the Board's August 2015 decision erred by relying on an equivocal private April 2015 medical opinion.  By order dated in that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board remanded the claim in January 2017.  The issue of entitlement to an increased schedular rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling, is now before the Board for final appellate consideration.  

The issue of entitlement to an increased rating for ulnar neuropathy of the right upper extremity on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's right ulnar neuropathy does not result in severe incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 percent for right ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, the Board recognizes that the Board's August 2015 remand referred the issue of entitlement to service connection for tremors, to include as due to service-connected disability, to the AOJ for appropriate action.  It appears that the AOJ has failed to address this service connection issue.  However, as discussed below, the evidence shows that the Veteran's tremors are part of his service-connected ulnar neuropathy of the right upper extremity.  As a result, the AOJ need not address the referred service connection issue.  

The Veteran contends that his service-connected ulnar neuropathy of the right upper extremity warrants an increased evaluation.  During the March 2015 hearing, he testified that he lost his job at Hughes Air Craft Company because of his neurological problems.  His 1993 Social Security Administration (SSA) award was based on the neurological movement of his right upper extremity disability.  

The relevant law provides that disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected right upper extremity neuropathy is evaluated under Diagnostic Code 8516.  The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes. 

Diagnostic Code 8516 provides for the rating for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the ulnar nerve of the major upper extremity, which is rated 60 percent disabling, contemplates a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased schedular evaluation for ulnar neuropathy of the right upper extremity.  The evidence does show that the Veteran's right upper extremity tremor is a symptom of this service-connected disability.  Nevertheless, the service-connected ulnar neuropathy of the right upper extremity does not warrant an evaluation in excess of 30 percent.  

Turning to the evidence of record, the Board notes that the Veteran has referred to various examination reports with regard to his right upper extremity, to include those prior to the rating period on appeal.  While the Veteran's disability is service-connected effective from November 1987, the actual rating period on appeal is only from May 2012, when he filed his claim for an increased rating, or from May 2011 (one year earlier) provided that the evidence reflects a worsening during that one year period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Circ. 2010).  

An October 2013 Disability Benefits Questionnaire (DBQ) reflects that the Veteran's only right upper extremity symptom was an "intention tremor of the right hand where he cannot control his movements."  The examiner noted that the Veteran had normal upper extremity muscle strength, did not have muscle atrophy, had normal reflexes, and normal sensory examination results, had no trophic changes, and had negative medial nerve tests (Phalen's, Tinel's).  The Veteran did not have constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness of the right upper extremity.  The examiner further stated that although the Veteran attributes this tremor to an ulnar neuropathy, it was the examiner's opinion that "it is less likely than not due to peripheral neuropathy." 

The October 2013 examiner also stated "I do not find on exam today any of the more typical symptoms of a neuropathy in the right arm.  I do however find a very significant intention tremor making it almost impossible for him to write his name or do other fine motor control.  While this is not a common symptom of peripheral neuropathy it has been reported although it is my opinion that the intention tremor which is bilateral is not due to peripheral neuropathy." 

The claims file includes an April 2015 neurology consultation from Dr. J. Schmidt, a diplomate of American Board of Psychiatry and Neurology.  The report from Dr. Schmidt reflects he completed a comprehensive review of the Veteran's clinical history, to include private and VA reports over several decades (e.g. 1955, 1981, 1982, 1993, 1996, 2001, 2002, 2004, and 2007). 

Upon examination, Dr. Schmidt found that the Veteran had no sensory changes in the right upper extremity.  Coordination showed gross intention and posterior tremor, more on the right than on the left.  Dr. Schmidt noted that the Veteran had 0/4 reflexes bilaterally.  Dr. Schmidt did not state if this was with regard to the upper or lower extremities; regardless, as it was bilateral, it has not been shown to be due to his service-connected disability.  

Dr. Schmidt considered that the Veteran reported that his right arm tremor is due to his right acromioclavicular joint dislocation which he suffered in a parachute jump in service.  Dr. Schmidt opined, in pertinent part, that based on the evidence of record, the Veteran's tremor is independent of the injury he sustained on a parachute jump in service.  He also noted that the Veteran has polyneuropathy probably secondary to diabetes. (The Veteran is not service-connected for diabetes.)  Dr. Schmidt also stated that he agreed with another examiner, Dr. Hoehn, that the Veteran's tremor is independent of the injury that he sustained on a parachute jump when he was in service.  (Dr Hoehn provided an opinion in 1991 that the Veteran's tremor was not related to his shoulder injury in service.)

At the same time, however, Dr. Schmidt appeared to indicate that an MRI would provide valuable information on the medical question raised by Veteran's claim.  He expressed surprise that one was unavailable, and, critically, he qualified his conclusion and his agreement with the prior medical opinion that the Veteran's tremor was independent of his service-connected disability, noting that they were based on his being "pressed" to provide an opinion in the absence of this additional valuable information.  As noted by the Joint Motion, this language tends to suggest qualification and equivocation on the part of the April 2015 examiner, and plainly impacts upon the probative value of his opinion. 

In a January 2017 statement, a private neurologist related that the Veteran was evaluated in her practice for a tremor.  She set forth the Veteran's medical history, including his right shoulder and elbow injury incurred while parachuting.  

She explained that for normal intentional movement the muscles have to be precisely balanced, particularly the flexors with the extensors.  If one set of nerves was not functioning correctly it resulted in constant overshoot and correction, in other words a tremor.  She noted that we all had a threshold for dysfunction in our nerves as well as the buffer between healthy nerves and dysfunctional nerves.  An injury such as this at a young age could cause partial nerve damage that could lessen the buffer in that nerve.  In summary, she stated that she did feel that the Veteran's severe tremor was associated with the injury to his right ulnar nerve at the elbow while he was performing his duties in the service.  She also stated that because the tremor was in the Veteran's dominant arm, it affected nearly everything he had to do in his day.  

Pursuant to the Board's remand, VA conducted another peripheral neuropathy DBQ of the Veteran in February 2017.  Following physical examination, the examiner characterized the Veteran's disability as resulting in moderate incomplete paralysis of the right ulnar nerve.  Right upper extremity symptoms attributable to the peripheral neuropathy condition were mild constant pain, and moderate intermittent pain, paresthesias and/or dysthesia and numbness.  

The examiner noted that the Veteran reported insidious onset of tremors in his right hand that had progressively gotten worse to a point where it impeded his activities of daily living.  The examiner stated that he noted that the Veteran had severe intentional tremor of his right hand.  In the office, the Veteran demonstrated severe difficulty performing ADLs as requested by the examiner.  The examiner noted that the Veteran made satisfactory effort.  Regarding functional impact of the Veteran's peripheral neuropathy, the Veteran's severe intentional [tremors] of the dominant right hand impacted his ability to work and impeded instrumental activities of daily living.  The examiner reiterated that based on that day's physical examination, it was evident that the Veteran had an intentional tremor in the right upper extremity.  The examiner noted that coordinated and intentional limb movement involved a very fine balance between different set of muscle groups, i.e., flexors and extensors working in perfect harmony.  A deficit of the right ulnar nerve as noted in the Veteran's report, including sensory and motor innervation, might alter the balance of muscle groups resulting in intentional tremor.  The examiner stated that hence it was his professional medical opinion that the Veteran's right upper extremity tremor was at least as likely as not related to his right ulnar neuropathy incurred in service.  

The most recent VA examination confirmed that the intention tremor is related to the service-connected ulnar neuropathy; however, the foregoing examination reports plainly demonstrate that the Veteran's right ulnar neuropathy does not result in severe incomplete paralysis.  In October 2013, the Veteran did not have constant pain, intermittent pain, paresthesias and/or dysthesia, or numbness of the right upper extremity.  The April 2015 neurological consultation showed no sensory changes in the right upper extremity.  Thus, the disability does not result in impaired motor function or sensory disturbances that more closely approximate the criteria for a finding of severe incomplete paralysis and a schedular evaluation in excess of 30 percent is not warranted.  Diagnostic Code 8516.  

The Board is aware of the Veteran's credible complaints as to his symptoms.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected right ulnar neuropathy has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the schedular criteria under which this disability is evaluated.

In sum, the preponderance of the evidence is against a schedular evaluation in excess of 30 percent for right ulnar neuropathy.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The medical evidence confirms that the Veteran's right hand tremor is related to the service-connected right ulnar neuropathy, but it is unclear whether the tremor is a symptom of the service-connected disability or a separate disability for which service connection could be warranted.  A medical opinion is necessary to determine that question.  If the tremor is a symptom of the ulnar neuropathy, it is not contemplated by the rating criteria.  Given the Veteran's testimony and examination reports which  show that the tremors would result in marked interference with employment, consideration of an extraschedular rating may be warranted.  Therefore, the Veteran's disability picture is not contemplated by the Rating Schedule and a referral of the Veteran's case to the Under Secretary for Benefits or the Director of the Compensation Service for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); Doucette v. Shulkin, 28 Vet. App. 366 (2017).  



ORDER

A schedular evaluation in excess of 30 percent for right ulnar neuropathy is denied.  


REMAND

As noted above, the nature of the relationship between the tremor and service-connected ulnar neuropathy must be clarified; a medical opinion is required.  If the tremor is a symptom of the ulnar neuropathy, the Veteran's disability picture is not contemplated by the Rating Schedule and a referral of the case for an extraschedular consideration is required.  See Thun, 22 Vet. App. at 111.  The Board does not have the authority to assign an extraschedular rating in the first instance.  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 377 (1996).

If the tremor is found to be a separate disability, consideration must be given to whether service connection is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the complete record to an appropriate examiner to determine the nature of the relationship between the right upper extremity tremor and the right ulnar neuropathy.  

Based on a review of the record, the examiner should specifically state whether the tremor is a symptom of the service-connected ulnar neuropathy or a separate disability that is caused by the ulnar neuropathy.  

If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled.  

2.  After completion of the foregoing, review the opinion.  If the examiner determines that the tremor is a symptom of the ulnar neuropathy, refer the issue of entitlement to an extraschedular rating for the right ulnar neuropathy, pursuant to 38 C.F.R. § 3.321(b), to the Under Secretary for Benefits or to the Director, Compensation and Pension Service Director of Compensation.

3.  If the examiner determines that the tremor is a separate disability related to the ulnar neuropathy, take appropriate action to include considering whether a grant of service connection is appropriate.  

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


